DETAILED ACTION
An amendment was received and entered 3/4/2022.
Claims 26 and 27 were canceled, and claim 29 was added.
Claims 1-13, 19-25, and 29 are pending and are under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to as ungrammatical.  Insertion of “said” immediately before “2’-alkoxy-RNA” is suggested.
Claim 13 is objected to as ungrammatical.  Insertion of “said” immediately before “2’-alkylalkoxy-RNA” is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 19-25, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). More specifically, claim 1 recites “M+ is a cation including a metal cation including an alkali metal cation including Na+ or K+”.  It is unclear if M+ must be one of K+ or Na+, or if other alkali metal cations, or other metal cations, or other cations are within the scope of the claim. Claims 1-13, 19-25, and 29 are indefinite as well because they depend from claim 1 but do not clarify the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 19-22, 24, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossbach et al (US 20170319614, of record).
Hossbach taught antisense oligonucleotides of at least 10 nucleotides wherein at least two of the nucleotides are LNAs, and pharmaceutical compositions comprising the oligonucleotides (see abstract). The oligonucleotides may contain 1 to 5 LNA units at the 5' terminal end and 1 to 5 LNA units at the 3' terminal end and so may be gapmers (paragraphs 39 and 95). The antisense-oligonucleotides may also contain phosphorothioate (PS) or phosphorodithioate (P2S) instead of phosphate bridges. Such modifications may be present only in the LNA segments or only in the non-LNA segment of the antisense-oligonucleotide (paragraph 40). PS and P2S linkages may be present in either the gap or flanking segments, and may also connect the two types of segments (paragraph 447). The oligonucleotides may be formulated as salts and the internucleotide linkage preferably contains a negatively charged oxygen or sulfur atom which form salts like the sodium, lithium or potassium salt (paragraphs 375-376). The LNA residues may be beta-D-oxy-or beta-D-thio-LNAs (see e.g. paragraphs 367, 536, and 541). It is noted that  the P2S linkages of Hossbach have non-bridging sulfur atoms, and Hossbach satisfies the limitations of instant formulas so are of formulas (IA) and (IB). See Hossbach at e.g. paragraph 448. Hossbach also taught that the oligonucleotides could comprise modifications such as 2’-alkoxy and -substituted alkoxy groups (paragraph 462). 
Hossbach exemplified numerous antisense gapmer oligonucleotides comprising beta-D-oxy-LNA residues flanking a deoxynucleotide gap region and comprising 5-methylcytosine and/or 2-aminoadenine residues. See e.g. SEQ D NOS: 238h, 152aa, and 251h (Table 4 at page 70, and Table 5 at pages 72and 73). However, each of these exemplified oligonucleotides differed from the oligonucleotide of instant claim 1 in that each internucleoside linkage was a P2S linkage. Similarly, Hossbach disclosed numerous antisense gapmer oligonucleotides comprising 5-methylcytosine and/or 2-aminoadenine residues wherein each internucleoside linkage was a PS linkage (see e.g. SEQ ID NO: 234d-234f Table 4 at page 68). These oligonucleotides differed from the instant claims by lacking any P2S linkages.
The instantly claimed patterns of P2S and PS internucleoside linkages are considered to have been prima facie obvious over the disclosure of Hossbach because it was clear that these linkages were equivalent alternatives that could be substituted one for the other. Thus, in the absence of secondary considerations commensurate in scope with the claims, any pattern of PS and P2S linkages is considered to have been obvious over any other pattern. Moreover, Hossbach taught that such modifications may be present in gapmers “only in the LNA segments or only in the non-LNA segment” (paragraph 40), and that they may be present in either the gap or flanking segments. In view of that disclosure one of ordinary skill could have immediately envisioned gapmer oligonucleotides with LNA flanking sequences where all linkages were P2S linkages and gaps where all linkages were PS linkages. Accordingly, instant claims 1-3, 5-10, 19-22, 24, 25, and 29 were prima facie obvious.  
Claim 4 requires a P2S linkage between a LNA nucleoside and a DNA nucleoside. This is considered to have been obvious because Hossbach taught that P2S linkages could join the flank and gap regions (paragraph 447) and because the flank regions consisted of LNA residues and the gap regions consisted of DNA residues. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hossbach et al (US 20170319614, of record) as applied to claims 1-10, 19-22, 24, 25, and 29 above, and further in view of Prakash et al (US 20150126720)
The teachings of Hossbach are summarized above and render obvious LNA gapmer oligonucleotides in which the flanking nucleotides are joined to each other and to the gap section by P2S linkages, and the gap nucleotides are joined by PS linkages. Hossbach also taught that nucleotides in the oligomers could comprise other modifications such as 2’-alkoxy and -substituted alkoxy groups (paragraph 462).
Hossbach did not teach a P2S linkage between a LNA residue and a 2' -methoxy-RNA residue or 2' -methoxyethoxy-RNA residue.
Prakash provided guidance regarding the structural characteristics of gapmer oligonucleotides and taught that flanking sequences could have mixtures of different types of 2’-modifications. For example, Prakash taught that the 3'-wing of a gapmer could comprise at least one LNA nucleoside and at least one non-bicyclic modified nucleoside, such as at least one 2'-MOE nucleoside at least one 2'-OMe nucleoside (where 2’-MOE is 2’-methoxyethyl, also known as 2'-methoxyethoxy, and 2’-OMe is 2’-O-methyl, also known as 2’-methoxy). See paragraph 631. Prakash taught that such modifications have desirable properties, such as enhanced nuclease stability or increased binding affinity with a target nucleic acid relative to an oligonucleotide comprising only nucleosides (paragraphs 577-578).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted 2' –methoxyethoxy or  2’-methoxy residues into the flanking sequence of Hossbach such that the flanking sequence comprised a mixture of LNA and 2’-MOE or -OMe residues (as taught by Prakash) linked by P2S linkages (as taught by Hossbach).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hossbach et al (US 20170319614, of record) as applied to claims 1-10, 19-22, 24, 25, and 29 above, and further in view of Prakash et al (US 20170166899)
The teachings of Hossbach are summarized above and render obvious LNA gapmer oligonucleotides in which the flanking nucleotides are joined to each other and to the gap section by P2S linkages, and the gap nucleotides are joined by PS linkages.
Hossbach did not teach a conjugated oligonucleotide.
Prakash taught that the use of conjugates could convey advantages such as modified pharmacodynamic, pharmacokinetic, binding, absorption, cellular distribution, cellular uptake, charge, and/or clearance properties.  See paragraphs 52-54. Accordingly, it would have been obvious to have attached a conjugate group to the oligonucleotides rendered obvious by Hossbach.  One would have been motivated to do so in order to modify pharmacodynamic, pharmacokinetic, binding, absorption, cellular distribution, cellular uptake, charge, and/or clearance properties as necessary.
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are based upon the assertion that the claimed invention provides unexpected benefits. MPEP 716.02 sets forth the burden Applicant bears in overcoming a prima facie case of obviousness by relying on unexpected results.  In particular, MPEP716.02(b) indicates that the results relied on must be of both practical and statistical significance, and that they must actually be unexpected. MPEP 716.02(d) indicates that the results must be commensurate in scope with the claims. 
Applicant asserts at page 12 of the response that example 10 and the table spanning pages 140 and 141 show that test oligonucleotide compounds that have one to four phosphorodithioate linkages and are all shown to have improved IC50 values compared to a reference phosphorothioate-linked oligonucleotide. This is unpersuasive because the results (actually at specification pages 141-142) have no statistical analysis. Because there is no statistical analysis of the IC50 results relied on, MPEP716.02(b) is not satisfied. Moreover the practical significance of this result is unclear inasmuch as it is unknown if the degree of inhibition at IC50 is physiologically or therapeutically relevant. Please note that there does not appear to be any significant difference in the concentrations of P2S/PS-modified and uniformly PS-modified oligomers that provide maximum inhibition (see Fig. 10B). It is also noted that Fig. 7 provides inhibition data for oligomers of the same length and nucleobase sequence as those in Example 10, some of which meet the instant claim limitations (compounds 11-16, see Table bridging pages 138 and 139). None of these compounds was as potent as a uniformly phosphorothioate (PS) modified oligomer of the same sequence and length (“Ref.”) which provided approximately 97% inhibition at a concentration of 2 nM.  This uniformly PS modified oligomer provided a greater degree of inhibition at a concentration of 2 nM than any of the oligomers in Fig. 10A (including the exact same PS-oligomer at the same concentration). This calls into question both the significance and the reproducibility of the data relied on by Applicant in Example 10.  
Applicant also relies on results provided in Example 11 (shown in Fig. 11) where compound #7 has greater potency in skeletal muscle cells than a uniformly PS-modified oligomer.  There is no statistical analysis of these results, moreover Fig. 11 also shows that compound #7 has far less potency in bronchial epithelial cells and fibroblasts than the corresponding PS-modified oligomer.  Applicant has not explained this discrepancy, and so the reliability and significance of the results in skeletal muscle cells is unknown and they cannot be relied upon to overcome the prima facie case of obviousness.
Applicant argues at pages 12 and 13 that Hossbach teaches away from an oligonucleotide having between 1 and 5 phosphorodithioate internucleoside linkages which are adjacent to at least one LNA nucleoside by teaching that oligonucleotides having a length of 14-18 nucleotides show "the most potent effects". It is unclear to the examiner how the teaching of a preferred length has any effect on Hossbach’s other teachings and suggestions to include PS and P2S residues.  Moreover, it is noted that only instant claim 19 recites any length limitation (7 to 30 nucleotides), and the non-limiting length  observations of Hossbach are well within that range.   Applicant argues that because Hossbach teaches that oligonucleotide length is key to oligonucleotide potency, one of ordinary skill in the art would have no motivation to modify Rossbach to incorporate features of Prakash '720 and/or Prakash '899. This is unpersuasive because each of the Prakash references provides motivation to perform the respective modification, as stated in the rejections.  The fact that Hossbach discloses a preferred length does not in any way teach away from implementing the modifications in the Prakash references.  Applicant has provided no reason why these modifications would be incompatible with the oligomer lengths of Hossbach.  It is noted that preferred lengths of Hossbach were well within the lengths taught by Prakash ‘899 (10-30 nucleotides, paragraph 273), and  Prakash ‘720 (12-30, paragraph 242).
Applicant submits at page 13 that it is unclear how the position of the Office that the instantly recited PS and P2S linkages were exchangeable equivalents can be supported “in view of the disclosure of Hossbach, especially in light of the present disclosure, which shows improved characteristics deriving from the specific internucleoside linkage patterns claimed herein.” Applicant has not shown that Hossbach provides any reason or evidence that PS and P2S linkages are not exchangeable, and in fact Hossbach indicates the opposite as discussed in the rejection. Applicant’s reliance on the present disclosure is discussed below.
Applicant relies on the results of Fig. 6 which assesses nuclease resistance in rat serum mixed with nuclease buffer of oligomers that have at least one P2S modification at one terminus or both as compared to a uniformly PS-modified oligomer. The nuclease buffer comprised 30 mM sodium acetate, 1 mM zinc sulfate, 300 mM NaCl, pH 4.6, and was diluted 1:3 in the serum. These results show that there is essentially no difference at 5 hours with generally larger differences at 25, 52, and 74 hours. There is no statistical analysis of the results, and it is unclear what is the practical significance of the experiment inasmuch as animal serum is not naturally buffered at pH 4.6. In any case, these results are not necessarily unexpected. Ghosh et al (Nucl. Acids Res 24(21): 5761-5766, 1993) showed that P2S linkages provided greater resistance than PS linkages against S1 nuclease (Fig. 2).  It is noted that Ghosh also showed that P2S and PS linkages showed similar stability against DNase I, and that P2S was less stable in nuclear extracts, so the practical significance of any difference in serum is not clear. This is particularly true in view of the results of Fig. 14, as discussed further below.  Moreover, the results relied on are not commensurate in scope with the claims inasmuch as the claims are not limited to terminal P2S modification, and it is unclear if significant benefits would accrue in oligomers modified only internally.
Applicant also refers at pages 13and 14 to the results of Examples 10 and 11.  These results were discussed above, and are not sufficient to overcome the rejection. Applicant also revisits the experiment of Example 5 in the paragraph bridging pages 13 and 14. These results were discussed above, and are not sufficient to overcome the rejection. 
At page 14, Applicant discusses an in vivo experiment of Example 15 that examines stability of oligomers intravenously administered to mice by assaying degradation in liver extracts. The results are shown in Figures 15A and 15B. Figure 15A compares only a single species of the claimed genus of P2S oligomers against a corresponding PS oligomer, and both Figs 15A and 15B are limited P2S oligomers that only comprise P2S in flanking regions.  There is no statistical analysis of the results and they are not commensurate in scope with the claims (which are not limited to P2S modifications in flanking regions). It is also noted that Fig. 14 shows the results of target gene inhibition of this experiment in liver and kidney.  There is generally no significant difference between the PS control and the P2S oligomers in liver, whereas the PS oligomer outperforms 7 of the 9 P2S oligomers in kidney and is not significantly different from the other two.  In light of these results, it is unclear that any observed differences in oligomer stability are of practical significance (as required by MPEP 716.02(b)). 
In the paragraph bridging pages 14 and 15, Applicant points to specific differences between Hossbach and the present claims, arguing in essence that Hossbach does not anticipate the instant claims. The Office agrees but notes that the claims were rejected as obvious, not anticipated. 
At pages 15 and 16, Applicant addresses the rejection of claims 11-13 and the rejection of 23, arguing that the cited secondary references do not overcome the alleged deficiencies of Hossbach.  This is unpersuasive because Hossbach has not been shown to be deficient, as discussed above.
The rejections are maintained.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635